                                                                   Case 1:16-bk-12255-GM            Doc 763 Filed 05/21/20 Entered 05/21/20 15:46:00       Desc
                                                                                                     Main Document    Page 1 of 4


                                                                   1    Jeremy V. Richards (CA Bar No. 102300)
                                                                        John W. Lucas (CA Bar No. 271038)
                                                                   2    PACHULSKI STANG ZIEHL & JONES LLP
                                                                        10100 Santa Monica Blvd., 13th Floor
                                                                   3    Los Angeles, CA 90067
                                                                        Tel: 310/277-6910 - Facsimile: 310/201-0760
                                                                   4    E-mail: jrichards@pszjlaw.com
                                                                                 jlucas@pszjlaw.com
                                                                   5
                                                                        Attorneys for David K. Gottlieb,
                                                                   6
                                                                        Chapter 7 Trustee of the Estates of Solyman
                                                                   7    Yashouafar and Massoud Aaron Yashouafar

                                                                   8                                  UNITED STATES BANKRUPTCY COURT
                                                                                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                   9                                    SAN FERNANDO VALLEY DIVISION

                                                                  10    In re                                           Case No. 1:16-bk-12255-GM

                                                                  11    SOLYMAN YASHOUAFAR and                          Chapter 7
                                                                        MASSOUD AARON YASHOUAFAR,                       Jointly Administered
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                            Debtors.
                                                                        In re:                                          Case No. 1:16-bk-12255-GM
                                        LOS ANGELES, CALIFORNIA




                                                                  13    SOLYMAN YASHOUAFAR,                             Chapter 7
                                           ATTORNEYS AT LAW




                                                                                                Debtor.
                                                                  14
                                                                        In re:                                          Case No. 1:16-bk-12408-GM
                                                                  15    MASSOUD AARON YASHOUAFAR,                       Chapter 7
                                                                                                Debtor.
                                                                  16    Affects:                                        VOLUNTARY DISMISSAL OF MOTION
                                                                         Both Debtors
                                                                  17     Solyman Yashouafar                            [Relates to Docket No. 758, 759]
                                                                         Massoud Aaron Yashouafar
                                                                  18                                                    Date:    June 23, 2020
                                                                                                                        Time:    10:00 a.m.
                                                                  19                                                    Place:   Ctrm 303
                                                                                                                                 21041 Burbank Blvd.
                                                                  20                                                             Woodland Hills, CA 91367
                                                                  21                                                    Judge:   Hon. Geraldine Mund
                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:329721.1 32274/001
                                                                   Case 1:16-bk-12255-GM            Doc 763 Filed 05/21/20 Entered 05/21/20 15:46:00           Desc
                                                                                                     Main Document    Page 2 of 4


                                                                   1   TO THE HONORABLE GERALDINE MUND, UNITED STATES BANKRPUTCY JUDGE;
                                                                       THE OFFICE OF THE UNITED STATES TRUSTEE; AND ALL PARTIES REQUESTING
                                                                   2   SPECIAL NOTICE:
                                                                   3           David K. Gottlieb, chapter 7 trustee in the above-captioned bankruptcy case, hereby
                                                                   4   voluntarily withdraws the Notice of Motion and Motion of Chapter 7 Trustee for Order Approving
                                                                   5   Settlement with the Elkwood Parties and for Sale of Rexford Home Free and Clear of Liens, Claims
                                                                   6   and Encumbrances; Memorandum of Points and Authorities; Declaration of David K. Gottlieb in
                                                                   7   Support Thereof [Docket No. 758] (the “Withdrawn Motion”) and the corresponding Notice of
                                                                   8   Filing of Motion of Chapter 7 Trustee for Order Approving Settlement with the Elkwood Parties and
                                                                   9   for Sale of Rexford Home Free and Clear of Liens, Claims and Encumbrances [Docket No. 759] (the
                                                                  10   “Withdrawn Notice”). The Withdrawn Motion has been refiled as a new motion [Docket No. 761],
                                                                  11   and the Withdrawn Notice has been refiled as a new notice [Docket No. 762].
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       Dated: May 21, 2020             PACHULKSI STANG ZIEHL & JONES LLP
                                                                  14

                                                                  15                                         By:    /s/ Jeremy V. Richards
                                                                                                                    Jeremy V. Richards
                                                                  16

                                                                  17                                                Attorneys for David K Gottlieb, Chapter 7 Trustee

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                   1
                                                                       DOCS_LA:329721.1 32274/001
                                                                   Case 1:16-bk-12255-GM               Doc 763 Filed 05/21/20 Entered 05/21/20 15:46:00                   Desc
                                                                                                        Main Document    Page 3 of 4


                                                                   1                                      PROOF OF SERVICE OF DOCUMENT

                                                                   2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
                                                                       address is: 10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067.
                                                                   3
                                                                       A true and correct copy of the foregoing document entitled: VOLUNTARY DISMISSAL OF MOTION
                                                                   4   will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
                                                                       and (b) in the manner stated below:
                                                                   5
                                                                       1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
                                                                   6   General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
                                                                       document. On (date) May 21, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary
                                                                   7   proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
                                                                       transmission at the email addresses stated below:
                                                                   8
                                                                                                                                 Service information continued on attached page
                                                                   9
                                                                       2. SERVED BY UNITED STATES MAIL: On (date) May 21, 2020, I served the following persons and/or
                                                                  10   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and
                                                                       correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
                                                                  11   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       completed no later than 24 hours after the document is filed.
                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                             Service information continued on attached page
                                           ATTORNEYS AT LAW




                                                                  14   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
                                                                       (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
                                                                  15   May 21, 2020, I served the following persons and/or entities by personal delivery, overnight mail service, or
                                                                       (for those who consented in writing to such service method), by facsimile transmission and/or email as
                                                                  16   follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
                                                                       judge will be completed no later than 24 hours after the document is filed.
                                                                  17
                                                                       VIA PERSONAL DELIVERY
                                                                  18   The Honorable Geraldine Mund
                                                                       United States Bankruptcy Court
                                                                  19   Central District of California
                                                                       21041 Burbank Boulevard, Suite 303
                                                                  20   Woodland Hills, CA 91367
                                                                                                                                 Service information continued on attached page
                                                                  21
                                                                       I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
                                                                  22
                                                                       May 21, 2020                 Gini L. Downing                         /s/ Gini L. Downing
                                                                  23
                                                                        Date                         Printed Name                                     Signature
                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:329721.1 32274/001
                                                                   Case 1:16-bk-12255-GM            Doc 763 Filed 05/21/20 Entered 05/21/20 15:46:00                         Desc
                                                                                                     Main Document    Page 4 of 4


                                                                   1   TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

                                                                   2          Timothy C Aires tca@arlawyers.com, gperez@arlawyers.com
                                                                              Bret D. Allen ca.ecf@bretallen.com, bankruptcy@theallenlawfirm.com
                                                                   3          Simon Aron saron@wrslawyers.com
                                                                              Larry G Ball lball@hallestill.com, kbauer@hallestill.com
                                                                   4          William H Brownstein Brownsteinlaw.bill@gmail.com
                                                                              Carol Chow carol.chow@ffslaw.com, easter.santamaria@ffslaw.com
                                                                   5          Henry S David hdavid@davidfirm.com, 8163836420@filings.docketbird.com
                                                                              Brian L Davidoff bdavidoff@greenbergglusker.com, calendar@greenbergglusker.com;jking@greenbergglusker.com
                                                                   6          Michael T Delaney mdelaney@bakerlaw.com
                                                                              Fahim Farivar fahim@farivarlaw.com, catherine@farivarlaw.com;lisa@farivarlaw.com
                                                                   7          Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
                                                                              Marian Garza ecfnotices@ascensioncapitalgroup.com
                                                                   8          Thomas M Geher tmg@jmbm.com, bt@jmbm.com;fc3@jmbm.com;tmg@ecf.inforuptcy.com
                                                                              Mark E Goodfriend markgoodfriend@yahoo.com, monica.yoohanna@gmail.com
                                                                   9          David Keith Gottlieb (TR) dkgtrustee@dkgallc.com,
                                                                               dgottlieb@iq7technology.com,rjohnson@dkgallc.com,akuras@dkgallc.com
                                                                  10          Lee W Harwell leehar@earthlink.net, shada12200@hotmail.com
                                                                              Eric P Israel eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com
                                                                  11          Andrew V Jablon ajablon@rpblaw.com, mlynch@rpblaw.com
                                                                           
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                               Thomas P Jeremiassen (TR) tjeremiassen@dsi.biz, ntroszak@dsi.biz;rdizon@dsi.biz
                                                                  12          Robert B Kaplan rbk@jmbm.com
                                                                              Andrew F Kim akim@afklaw.com, 6229175420@filings.docketbird.com
                                        LOS ANGELES, CALIFORNIA




                                                                  13          Matthew Kramer mkramer@wwhgd.com, iperez@wwhgd.com
                                           ATTORNEYS AT LAW




                                                                              Zi Chao Lin zlin@garrett-tully.com, dcameron@garrett-tully.com;aanim-appiah@garrett-
                                                                  14           tully.com;mdakinmurele@garrett-tully.com
                                                                              John W Lucas jlucas@pszjlaw.com, ocarpio@pszjlaw.com
                                                                  15          Daniel J McCarthy dmccarthy@hillfarrer.com, spadilla@hillfarrer.com;nchacon@hfbllp.com
                                                                              Ashley M McDow amcdow@foley.com,
                                                                  16           sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com;jsimon@foley.com
                                                                              Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
                                                                  17          C John M Melissinos jmelissinos@greenbergglusker.com,
                                                                               kwoodson@greenbergglusker.com;calendar@greenbergglusker.com;jking@greenbergglusker.com
                                                                              Jessica Mickelsen Simon simonjm@ballardspahr.com, carolod@ballardspahr.com
                                                                  18
                                                                              William K Mills mills@parkermillsllp.com, sally@parkermillsllp.com
                                                                              Shane J Moses smoses@foley.com, vgoldsmith@foley.com
                                                                  19
                                                                              David L. Neale dln@lnbyb.com
                                                                              Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
                                                                  20
                                                                              Tomas A Ortiz tortiz@garrett-tully.com
                                                                              Keith C Owens kowens@foxrothschild.com, khoang@foxrothschild.com
                                                                  21
                                                                              Dipika Parmar dipika.parmar@aissolution.com
                                                                              Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
                                                                  22
                                                                              Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
                                                                              S Margaux Ross margaux.ross@usdoj.gov, Kate.Bunker@UST.DOJ.GOV
                                                                  23
                                                                              Kambiz J Shabani joseph@shabanipartners.com
                                                                              Mark M Sharf msharf00@gmail.com, 2180473420@filings.docketbird.com;mark_091@ecf.courtdrive.com
                                                                  24
                                                                              Nico N Tabibi nico@tabibilaw.com
                                                                              United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
                                                                  25
                                                                              Maurice Wainer mrwainer@aol.com, daniel@swmfirm.com;mrwainer@swmfirm.com
                                                                              Howard J Weg hweg@robinskaplan.com
                                                                  26
                                                                              Thomas J Weiss tweiss@weisslawla.com, kgenova@weisslawla.com;szaman@weisslawla.com;j@weisslawla.com
                                                                              Gilbert R Yabes ecfcacb@aldridgepite.com, GRY@ecf.inforuptcy.com;gyabes@aldridgepite.com
                                                                  27
                                                                              Aaron E de Leest adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com
                                                                  28

                                                                                                                         3
                                                                       DOCS_LA:329721.1 32274/001
